Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 2, 4, 10, 14, 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Barruel et al. US 10,141,460 in view of Martz et al. US 2018/0094115.  Barruel et al. disclose a photovoltaic road assembly comprising:
A support (R) such as a roadway, One or more photovoltaic modules (11) assembled to 
said support (R) with glue (17).
A top layer (13, 16) attached to said one or more photovoltaic cells (11) with an epoxy,
	acrylic or polyurethane primer (14).  See Col. 6, ln. 25-Col. 7, ln. 26; Fig. 1.
What Barruel et al. do not disclose is if the primer layer (14) is thermally reversibly cross-linkable.  However, Martz et al. teach curable compounds used as coatings, adhesives and sealants can exhibit corrosion, abrasion and chemical resistance, and be used to bond together two or more articles, fill cracks and other defects, such as in 
roads bridges and other civil infrastructures.  [0053].  Wherein the coating, adhesive or sealant can be formed in one or multiple layers of a shape memory/self-healing organic polymers such as acrylic polymers having thermally reversible crosslinks based on a reversible Diels-Alder reaction.  [0022, 0050-53].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
to provide the primer layer of Barruel et al. from a thermally reversibly cross-linked 

polymer as taught by Martz et al. in order to facilitate repair, replacement of the coating layer.  Emphasis on [0050] reference to thermal or infrared based delamination of the cured material (primer) for reducing manual labor required to strip the material from a substrate.

With respect to claims 14, 15 Barruel et al. disclose a method of assembling a photovoltaic roadway assembly of claim 1, comprising the steps of:
Assembly one or more photovoltaic modules onto a support (R).
Attaching a top layer having reflective & abrasion resistant, reflective particles (13, 16)
	to the at least one module, using a primer layer.
What Barruel et al. do not disclose is if the primer layer (14) is thermally reversibly cross-linkable.  However, Martz et al. teach curable compounds used as coatings, adhesives and sealants can exhibit corrosion, abrasion and chemical resistance, and be used to bond together two or more articles, fill cracks and other defects, such as in roads bridges and other civil infrastructures.  [0053].  Wherein the coating, adhesive or sealant can be formed in one or multiple layers of a shape memory/self-healing organic polymers such as acrylic polymers having thermally reversible crosslinks based on a reversible Diels-Alder reaction.  [0022, 0050-53].  Therefore, it would have been obvious 
to one of ordinary skill in the art before the effective filing date of the claimed invention to use a primer layer in the method of assembling a roadway of Barruel et al., from a thermally reversibly cross-linked polymer as taught by Martz et al. in order to facilitate repair and replacement of the coating layer.  


Claims 3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barruel et al. US 10,141,460 in view of Martz et al. US 2018/0094115 as applied to claim 1 above, and further in view of Wudl et al. US 6,933,361.
Barruel et al. in view of Martz et al. disclose a photovoltaic roadway assembly comprising a top coat including reflective and abrasion-resistant, reflective particles bonded to a photovoltaic module with an epoxy or acrylic polymer primer.  Martz et al. further teaches an epoxy or acrylic primer made from a thermally reversible cross linked polymers including those based on a Diels-Alder reaction comprising furan groups. Which provide a thermally reversible thermoplastic/thermoset bonding agent having self-healing plastic properties.  But do not teach a Diels-Alder reaction comprising furan groups and maleimide groups.  However, Wudl et al. teach shape memory, self-healing polymers can be made using a Diels-Alder reaction including furan and maleimide groups including bismaleimide crosslinkers.  Wherein Maleimide crosslinkers are any maleimide monomer that can repeatedly undergo Diels-Alder reactions without the use of catalysts or special surface treatments. Col. 1, lns. 15-Col. 2, ln. 25, Col. 4, ln. 63-Col. 5, ln. 16, Col. 8, ln. 1-Col. 11, ln 45.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make 
the primer layer of Barruel et al. in view of Martz et al. from a thermally reversibly cross-linked polymer as taught by Wudl et al. in order to facilitate repair and replacement of the coating layer.  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 17 recites a method of replacing at least a part of a top layer of the roadway assembly of claim 1.
The method steps of: 
Heating the primer layer (of claim 1) thereby debonding at least part of the top layer (of 
claim 1);
Removing a debonded part of the top layer, thereby creating an exposed location;
bonding a fresh top layer to the exposed location by cooling the primer layer, to 
cause thermally reversible crosslinks to reform.
Is not disclosed nor reasonably suggested by the prior art.
*Although the method is directed to repairing/surface treating the roadway assembly of claim 1; the method steps do not require the roadway assembly itself for patentability, and as such would function as claimed with any primer having the minimal characteristics claimed, (thermally reversible crosslinking polymer) including a wide array of thermoplastics and other organic polymers binders.
	It is noted the primer of claim 1 only requires the organic polymer to be at least one component, in the minimalist amount, of a composition for use as a roadway glue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
8. 	Applicant’s amendment filed 11/18/2021, with respect to Abstract have been fully considered and are persuasive.  The objection to the Abstract has been withdrawn. 

Response to Arguments
9. 	Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. Applicant argues Barruel does not recognize or discuss the problem of different components in photovoltaic roadway systems.  Nor does Barruel discuss any solutions to this problem.  Thus there is no facts to make a combination with Martz proper.
	However, the Examiner does not concur.  Claim 1 is silent with respect to said alleged problems and solutions.  Claim 1 solely recites a photovoltaic roadway assembly.  
Barruel discloses a photovoltaic roadway assembly Col. 1, line 1.  The assembly comprising a roadway surface (new or used), a plurality of photovoltaic modules (11), configured for electrical power generation, bonded to the roadway surface with an adhesive (17), a top surface (13, 16) bonded to the modules with a binder (14) 

comprising at least one polymer component wherein;
“According to a third exemplary embodiment of the surfacing, the binder is of purely synthetic or plant origin nature, the binder preferably being of organic nature, preferably of polymeric nature. Mention will be made, by way of example and without limitation, of an acrylic, epoxy or polyurethane resin, such as the epoxide varnishes referred to as Vernis D sold by Résipoly, or else a Sovermol polyurethane sold by BASF.
(24) The binders used in the invention may comprise initiators or catalysts, in particular for accelerating the curing. They may also comprise additives, thickeners, fluxes or others to facilitate the spreading and the obtaining of a film-forming surface of controlled thickness.
(25) The binders used have a good UV resistance (both in terms of transparency and mechanical properties), water resistance, heat resistance, cold resistance and frost resistance, which can be verified in a climatic chamber, by following for example the NFT 30-049 standard, and also good adhesion to the texturing elements 16 and the surface of the photovoltaic modules 11. Furthermore, these binders advantageously have a flexibility similar to the complex formed by the wearing surface of the existing road and photovoltaic modules, namely ideally an elastic modulus of between 0.1 and 10 GPa”.
See Col. 7, lns. 48-Col. 8, ln. 4.
The cited recitation reads directly on claim 4.
What is not inherent in the disclosure of Barruel et al. is whether or not these epoxy, acrylate or polyurethane, organic, clear, plant origin road binders are thermally reversibly crosslinkable. i.e. thermoplastic.
	Thus the question is whether or not said polymers disclosed by Barruel et al. are known to be thermally reversibly crosslinkable.


Martz teaches coatings, adhesives and sealants for “a wide range of substrates including….buildings, bridges or other civil infrastructures”…including “cement concrete, brick, stone”.  The coating becoming hand peel-able upon application of heat, radiation etc.  The coating including polymers such as epoxy resin, melamine resin, such that 
“The crosslinking reaction comprises…a Diels-Alder reaction, or a pericyclic reaction that occurs in a cascade with another chemical transformation. The coating, adhesive or sealant system comprises a coating layer that exhibits self-healing properties upon the application of the heat, radiation, pressure and/or the catalyst composition”.
The result of using said organic polymers coatings, adhesive or sealant layers being that 
The at least partially reversed curing/crosslinking of the material may decrease the adhesion of the material to a substrate and the internal cohesion of the material, which may result in partial delamination or otherwise decrease the manual labor required to strip the material from a substrate. Additionally, the reversed curing/crosslinking of the material may render the material more thermoplastic, which may further decrease the manual labor required to strip the material from a substrate.  [0050].




Applicant argues against the rejection of claims 3, 5-9 with respect to Barruel, Martz in view of Wudl US 6,933,361, suggesting Wudl relates to chemistry but lacks reasoning to support the combination of Barruel et al. in view of Martz et al.
However, the Examiner does not concur.  Claims 3, 5-9 are directed to the “chemistry” of the reversible Diels-Alder reaction type polymer used in the primer of the roadway assembly.  As such, the “chemistry” of Diels-Alder reaction type, reversible crosslinking polymers are known and taught by Wudl et al. that is directed to the general knowledge of “Thermally Re-Mendable cross-linked Polymers” having Diels-Alder crosslinking polymers including furan monomers and maleimide moieties for use in structural adhesives the densely cross-linked structures are the basis of superior mechanical properties and solvent resistance.  Col. 1, lns. 1-30. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the primer in the road assembly of Barruel et al. with an epoxy, acrylate or polyurethane polymer as taught by Martz et al. and/or Wudl et al. in order to accommodate heavy, vehicular traffic and/or environmental affects.
The arguments as put forth are not persuasive and the rejection is maintained.

10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               			12/01/2021